IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-11-00245-CV

RAUL ADAM TREVINO,
                                                                     Appellant
v.

LAWRENCE RAVENBURG AND TDCJ-ID,
                                                                     Appellees



                              From the 52nd District Court
                                  Coryell County, Texas
                              Trial Court No. COT-11-40347


                              MEMORANDUM OPINION


       This is an inmate-litigation case under chapter 14 of the Texas Civil Practices and

Remedies Code. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.001-.014 (West 2002 &

Supp. 2011). In this appeal, appellant, Raul Adam Trevino, argues that the trial court

improperly dismissed his claims pursuant to chapter 14. See id. §§ 14.001-.014. We

affirm.1



       1 Trevino has filed many motions with this Court. Among his filings is a motion for a liberal
reading of his pleadings. We note that “a pro se inmate’s petition should be viewed with liberality and
patience and is not held to the stringent standards applied to formal pleadings drafted by attorneys.”
                                          I.       BACKGROUND

        The dispute in this case centers on Trevino’s allegations that appellees, Warden

Devery Mooneyham, Lawrence Rivenburg, and Susan Wilburn, retaliated against him

by allegedly throwing away his religious property because Trevino had previously filed

a life-endangerment claim against appellees.2                Specifically, Trevino alleged in his

original petition, which was filed on January 18, 2011, that Rivenburg threw away

several of his religious magazines and books after taking them out of their mailing

envelopes; that these actions violated his First Amendment right to freedom of religion;

and that he is entitled to more than $310,000 in damages.3                     Attached to Trevino’s

January 18, 2011 original petition are two grievance forms that he had previously filed.

        On January 30, 2009, Trevino filed his Step 1 grievance asserting allegations that

are substantially similar to those made in his original petition. Trevino asserted that he

put his name and Texas Department of Criminal Justice (“TDCJ”) number inside the

cover of two books and that all of the confiscated materials were contained in mailing



Minix v. Gonzales, 162 S.W.3d 635, 637 (Tex. App.—Houston [14th Dist.] 2005, no pet.). However, despite
this principle, pro se litigants must abide by the same standards as licensed attorneys and comply with
applicable laws and rules of procedure. See Amir-Sharif v. Mason, 243 S.W.3d 854, 856-58 (Tex. App.—
Dallas 2008, no pet.) (citing Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184-85 (Tex. 1978)). Because we
are required to view Trevino’s pleadings liberally, we dismiss Trevino’s motion for a liberal reading of
his pleadings as moot; furthermore, we dismiss all other pending motions as moot.

        2Mooneyham, Rivenburg, and Wilburn’s employer, the Texas Department of Criminal Justice
(”TDCJ”), is also named as an appellee in this case. In addition, Trevino mistakenly identified Rivenburg
as Ravenburg in all of his filings with this Court and the trial court.

        3
            Trevino asserted that Rivenburg was under the direct supervision of Mooneyham, so
Mooneyham is responsible for Rivenburg’s alleged actions. Furthermore, Trevino alleged that Wilburn is
liable because she facilitated Rivenburg’s “malicious and reckless disregard” by failing to grant Trevino
relief in his Step 2 grievance. Trevino named TDCJ as a party to this suit because he claims that TDCJ has
a duty to protect his religious freedoms.


Trevino v. Ravenburg                                                                                Page 2
envelopes that had his name and TDCJ number on the outside. However, he later

acknowledged that “all these magazines [and] booklets did not have my name and

number on them.”4             After investigating Trevino’s complaints, prison officials

discovered that “all books and magazines that [Administrative Segregation Property

Officer Baker] had were returned to [Trevino]”; thus, no further action was warranted.

Trevino’s Step 1 grievance was returned to him on February 5, 2009.

        Trevino filed a Step 2 grievance pertaining to this matter on February 9, 2009. In

this grievance, Trevino complained that prison officials did not properly investigate

whether Rivenburg had thrown away any of Trevino’s religious materials.                         Prison

officials conducted a second investigation into Trevino’s claims and concluded that:

        there is no evidence to support your allegations of any staff misconduct or
        that staff is responsible for your loss. You self[-]admitted to not having
        your name and number on some of the items confiscated. The property
        officer said all items that belonged to you were returned to you. This
        issue was appropriately addressed at the Step 1 Level. No further action
        warranted by this office.

It is undisputed that this grievance was returned to Trevino on April 22, 2009.

        In response to Trevino’s January 18, 2011 original petition, appellees filed an

original answer and jury demand on February 14, 2011. Appellees later moved for the

dismissal of Trevino’s claims under chapter 14 of the Texas Civil Practice and Remedies

Code on several grounds, including an alleged failure to exhaust administrative

remedies. See id. §§ 14.001-.014. Trevino filed a response and numerous objections to


        4  Appellees included with their motion to dismiss an “Administrative Directive” regarding
offender property, which states that it is TDCJ policy that all property in the inmate’s possession must
have their name and TDCJ number printed on each item and that a failure to comply with this directive
subjects the property to confiscation.

Trevino v. Ravenburg                                                                             Page 3
appellees’ motion to dismiss. After a hearing, the trial court granted appellees’ motion

to dismiss on March 31, 2011. In its order, the trial court did not state the grounds upon

which it granted appellees’ motion.

       After the trial court entered its dismissal order, Trevino filed numerous post-

judgment motions, including a motion for new trial and a motion for reinstatement. All

of Trevino’s post-judgment motions were denied, and this appeal followed.

                                  II.    INMATE LITIGATION

       Inmate litigation is governed by the procedural rules set forth in chapter 14 of the

Texas Civil Practice and Remedies Code. See id. §§ 14.001-.014; see also McBride v. Tex.

Bd. of Pardons & Paroles, No. 13-05-559-CV, 2008 Tex. App. LEXIS 1290, at *6 (Tex.

App.—Corpus Christi Feb. 21, 2008, pet. denied) (mem. op.). The Texas Legislature

enacted chapter 14 to control the flood of lawsuits filed in state courts by prison

inmates, which consume valuable judicial resources with seemingly little offsetting

benefit. Hickson v. Moya, 926 S.W.2d 397, 399 (Tex. App.—Waco 1996, no writ). This

Court has noted:

       Prisoners have everything to gain and little to lose by filing frivolous suits.
       It costs them almost nothing; time is of no consequence to a prisoner;
       threats of sanctions are virtually meaningless; and the prisoner can look
       forward to a day trip to the courthouse. Thus, the temptation to file a
       frivolous suit is strong. Such suits, however, waste valuable resources
       and subject the state and its prison officials to the burden of unwarranted
       litigation, preventing claims with merit from being heard expeditiously.

Id. (internal citations omitted) (citing Spellmon v. Sweeney, 819 S.W.2d 206, 209 (Tex.

App.—Waco 1991, no writ)).



Trevino v. Ravenburg                                                                     Page 4
       Generally, the dismissal of inmate litigation under chapter 14 is reviewed for

abuse of discretion. Brewer v. Simental, 268 S.W.3d 763, 767 (Tex. App.—Waco 2008, no

pet.). “To establish an abuse of discretion, an appellant must show the trial court’s

actions were arbitrary or unreasonable in light of all the circumstances. The standard is

clarified by asking whether the trial court acted without reference to any guiding rules

or principles.” Spurlock v. Schroedter, 88 S.W.3d 733, 735-36 (Tex. App.—Corpus Christi

2002, pet. denied) (internal citations omitted). We may not substitute our judgment for

that of the trial court with respect to the resolution of factual issues or matters

committed to the trial court’s discretion. See In re Spooner, 333 S.W.3d 759, 763 (Tex.

App.—Houston [1st Dist.] 2010, orig. proceeding); see also Downer v. Aquamarine

Operators, Inc., 701 S.W.2d 238, 242 (Tex. 1985). The judgment of the trial court will be

affirmed if that judgment can be upheld on any reasonable theory supported by the

evidence. Ex parte E.E.H., 869 S.W.2d 496, 497-98 (Tex. App.—Houston [1st Dist.] 1993,

writ denied); Harris County Dist. Attorney’s Office v. Burns, 825 S.W.2d 198, 200 (Tex.

App.—Houston [14th Dist.] 1992, writ denied). We consider only the evidence most

favorable to the judgment, and if there is some evidence to support the judgment, we

will affirm. State v. Knight, 813 S.W.2d 210, 211 (Tex. App.—Houston [14th Dist.] 1991,

no writ).

                       III.   THE TRIAL COURT’S ORDER OF DISMISSAL

       Inmate complaints about the actions of TDCJ employees are subject to the

grievance procedure. See Leachman v. Dretke, 261 S.W.3d 297, 308 (Tex. App.—Fort

Worth 2008, no pet.); see also TEX. GOV’T CODE ANN. § 501.008 (West 2004) (outlining the

Trevino v. Ravenburg                                                               Page 5
Inmate Grievance System). An inmate must exhaust his administrative remedies before

filing suit in state court.   TEX. GOV’T CODE ANN. § 501.008(d).        Failure to exhaust

administrative remedies is grounds for dismissal under Chapter 14 of the Texas Civil

Practice and Remedies Code. See Leachman, 261 S.W.3d at 309; see also Retzlaff v. Tex.

Dep’t of Criminal Justice, 94 S.W.3d 650, 653 (Tex. App.—Houston [14th Dist.] 2002, pet.

denied) (holding that a claim has no arguable basis in law if an inmate has failed to

exhaust his administrative remedies). In fact, the trial court must dismiss the suit if the

inmate’s claim is subject to the grievance system and “the inmate fails to file the claim

before the 31st day after the date the inmate receives the written decision from the

grievance system.” TEX. CIV. PRAC. & REM. CODE ANN. § 14.005(b); see Retzlaff, 94 S.W.3d

at 653; see also Allen v. Stephenson, No. 14-11-00102-CV, 2012 Tex. App. LEXIS 1827, at *3

(Tex. App.—Houston [14th Dist.] Mar. 8, 2012, no pet. h.) (mem. op.).

       Here, the trial court’s order did not specify the grounds for dismissal, and it is

undisputed that Trevino’s claims were subject to the grievance system.           As noted

earlier, we will uphold the trial court’s judgment on any reasonable theory supported

by the evidence. See Ex parte E.E.H., 869 S.W.2d at 497-98; Burns, 825 S.W.2d at 200. The

record reflects that Trevino’s Step 2 grievance was resolved and returned to him on

April 22, 2009. Under section 14.005(b) of the Texas Civil Practice and Remedies Code,

Trevino was required to file his original petition within thirty-one days of April 22,

2009. See TEX. CIV. PRAC. & REM. CODE ANN. § 14.005(b). However, the record reflects

that Trevino did not file his original petition in this matter until January 18, 2011, more

than a year and a half after his Step 2 grievance was resolved and returned.

Trevino v. Ravenburg                                                                 Page 6
        Though the record demonstrates more than a year-and-a-half time lag between

the resolution of his Step 2 grievance and the filing of his lawsuit, Trevino argues that

he mailed his lawsuit on May 22 and 23, 2009; therefore, his lawsuit was timely. See

TEX. CIV. PRAC. & REM. CODE ANN. § 14.005(b); see also Warner v. Glass, 135 S.W.3d 681,

684 (Tex. 2004) (“[A] pro se inmate’s claim under section 14.004 of the Inmate Litigation

Act is deemed filed at the time the prison authorities duly receive the document to be

mailed.”).5 He also argues, without providing support, that the Coryell County District

Clerk refused to file his lawsuit.

        The record contains copies of the envelopes in which he sent many of his filings

to the trial court. On these envelopes, a postmark date is clearly indicated. However,

Trevino does not provide any such envelopes or direct us to any part of the record

supporting his bald assertion that he mailed his original petition in two separate

packages on May 22 and 23, 2009. Moreover, Trevino attached to his original petition a

letter from the Coryell County District Clerk dated July 15, 2009. In this letter, Trevino

was informed of the following: “We do not find a case on you filed in our Court. If you

would like to file a civil suit you’ll need to send in a petition along with the rest of the


        5 Trevino also asserts that the relation-back doctrine, as articulated in section 16.068 of the Texas
Civil Practice and Remedies Code, applies in this case. See TEX. CIV. PRAC. & REM. CODE ANN. § 16.068
(West 2008). We disagree. Specifically, section 16.068 provides that:

        If a filed pleading relates to a cause of action, cross action, counterclaim, or defense that
        is not subject to a plea of limitation when the pleading is filed, a subsequent amendment
        or supplement to the pleading that changes the facts or grounds of liability or defense is
        not subject to a plea of limitation unless the amendment or supplement is wholly based
        on a new, distinct, or different transaction or occurrence.

Id. In the present case, the record does not indicate that Trevino timely filed his original petition—the
filing he wishes to relate back to; thus, we cannot say that section 16.068 applies in this case. See id.

Trevino v. Ravenburg                                                                                    Page 7
correct paper work to be filed.” The response of the Coryell County District Clerk

suggests that Trevino’s original petition was never received. In addition, the record

contains two “Open Records Access Requests” that Trevino filed with the prison’s Law

Library Supervisor. In these requests, Trevino sought correspondence logs for the

mailroom. Prison officials responded that: (1) they do not verify the mail; and (2) the

information Trevino wanted is not part of the prison’s “open records. You have to go

through open records [with a] court order to obtain these.” The record does not show

that Trevino sought a court order to obtain the information he sought, which may or

may not have supported his assertion regarding the mailing of his original petition.

       Based on the record before us, we cannot say that Trevino timely filed his

original petition and, in turn, exhausted his administrative remedies. See TEX. CIV.

PRAC. & REM. CODE ANN. § 14.005(b); see Retzlaff, 94 S.W.3d at 653; see also Allen, 2012

Tex. App. LEXIS 1827, at *3. Accordingly, we conclude that the trial court did not abuse

its discretion in dismissing Trevino’s complaints.     See Brewer, 268 S.W.3d at 767;

Leachman, 261 S.W.3d at 309; Schroedter, 88 S.W.3d at 736; see also Hamilton v. Williams,

298 S.W.3d 334, 340 (Tex. App.—Fort Worth 2009, pet. denied) (holding that an

appellate court may affirm dismissal of inmate litigation for failure to exhaust

administrative remedies); Retzlaff, 94 S.W.3d at 653 (same). We therefore overrule all of

Trevino’s issues.

                                    IV.    CONCLUSION

       We affirm the judgment of the trial court.



Trevino v. Ravenburg                                                               Page 8
Trevino v. Ravenburg   Page 9
                                             AL SCOGGINS
                                             Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed April 25, 2012
[CV06]




Trevino v. Ravenburg                                       Page 10